On April 6,1990 the Defendant was sentenced to ten (10) years for Issuing Bad Checks with a recommendation that she be required to establish a plan to pay restitution while on parole; and was also given credit for 62 days time served.
On August 3, 1990, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and was represented by Dirk Beccari, Attorney at Law from Missoula, Montana. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it if such is possible. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that she wished to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall be amended to ten (10 years with five (5) years suspended; and as a condition of her parole she shall be required to establish a plan and pay restitution in full. She shall also be given 62 days for time served.
The reasons for the decision are: (1) to achieve uniformity in sentences; (2) the defendant had no prior offenses; (3) it was a nonviolent crime; and (4) the revocation was based upon a status offense without any new criminal activity.